Case: 15-14802   Date Filed: 05/16/2017   Page: 1 of 2


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-14802
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 1:15-cr-20462-KMM-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

LEON WOODS, JR.,

                                              Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 16, 2017)



Before MARTIN, ANDERSON, and EDMONDSON, Circuit Judges.
               Case: 15-14802   Date Filed: 05/16/2017   Page: 2 of 2


PER CURIAM:



      Leon Woods, Jr. appeals his 105-month sentence, imposed after pleading

guilty to being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1).    The district court correctly concluded that Woods’s Florida

manslaughter conviction was a crime of violence under U.S.S.G. § 4B1.2(a)’s

residual clause because this Court’s prior precedent establishes the residual

clause’s constitutional validity and categorically qualifies Florida manslaughter as

a crime of violence. For background, see United States v. Matchett, 802 F.3d 1185

(11th Cir. 2015); In re Burgest, 829 F.3d 1285 (11th Cir. 2016). In addition, even

if the district court committed error, the error was harmless, as the district court

stated that it would impose the 105-month sentence as a reasonable sentence,

regardless of any Sentencing Guideline calculation; and the sentence was, in fact,

reasonable. For background, see United States v. Keene, 470 F.3d 1347 (11th Cir.

2006).

      AFFIRMED.




                                         2